Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (Pub. No.: GB 2497096 A) in view of Mitchell (Pub. No.: CA 3001194 A1).

Regarding claim 1, Simmons teaches a lighting control method (FIG. 1 and 2 and page 7, 6th paragraph), comprising:
counting a lighting duration of a lamp of N days before performing the counting, wherein N is an integer greater than 1 and less than 11 (page 8, 4th paragraph “The control unit includes a data store 20 which receives the signals from the sensor and stores time and interval information relating to the time interval between successive dusk and dawn signals from the sensor 17. In this embodiment the data store stores and daily updates dusk and dawn times and dusk to dawn interval information for the immediately preceding five days”, here N=5, which is an integer greater than 1 and less than 11) ; 
matching a to-be-executed dimming program from preset multiple dimming programs of the lamp according to a counting result (page 8, 5th paragraph, “a reference time store 22 information related to a pre-selected time interval, in this example eight hours, at which the illumination unit 12 is to be controlled to provide a full, maximum level of illumination” and page 9, 2nd paragraph “The comparator 21 is operable to compare the average time interval information from the data store 20 with the pre-selected interval as stored in the reference time store 22”); and 
controlling an adaptive power supply of the lamp to switch to the to-be-executed dimming program (FIG. 2 and page 9, 3rd paragraph “the preceding five days is less than eight hours the comparator functions to operate a PWM switching unit 23 to apply the full battery voltage to the lamp unit 12” and 4th paragraph “Subsequently the comparator instructs the switching unit to reduce the rate of supply of electrical energy to the lamp unit such that it operates at a fifty percent light intensity, and then to revert to the full intensity for a final period, also of one half of the excess, following that intermediate reduced level period”).

Simmons does not disclose adjusting a color temperature of the lamp and brightness of different lighting periods of each day according to the to-be-executed dimming program.

Mitchell teaches adjusting a color temperature of the lamp and brightness of different lighting periods of each day according to the to-be-executed dimming program (paragraphs [0031], “LED 14 may be configured to emit light at different suitable correlated color temperatures” and paragraph [0043], “Controller 16 may factor in differences in intensity between white and amber light, for example to compensate for the fact that amber light is produced at a relatively lower light output than white light when operating at the same nominal current”), wherein the color temperature is adjusted seasonally (paragraph [0044], “The transition mode may comprise a morning transition mode. The morning transition mode may occur at a suitable period in the morning, for example between midnight and 9am, or other periods such as between 5am and noon, in some cases varying depending on latitude and/or time of year. The morning transition mode may occur during dawn twilight, for example dawn civil twilight or dawn nautical twilight. The morning transition mode may span multiple phases of twilight, for example civil, nautical and astronomical twilight”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons in view of Mitchell to incorporate adjusting a color temperature of the lamp and brightness for advantage of avoiding damage to eyes, cataracts, epilepsy, shadowing (Mitchell, paragraph [0031]).

Regarding claim 2, Simmons as modified above further teaches the matching the to-be-executed dimming program from the preset multiple dimming programs of the lamp according to the counting result, specifically comprising: 
obtaining an average lighting duration by weighting average the lighting duration of the N days before performing the counting (page 8, 4th paragraph “the data store stores and daily updates dusk and dawn times and dusk to dawn interval information for the immediately preceding five days”); and 
matching the to-be-executed dimming program according to a standard lighting duration interval in which the average lighting duration is located, wherein each of the multiple dimming programs corresponds to a standard lighting duration interval (page 8, 4th paragraph to page 9, 1st paragraph).

Regarding claim 3, Simmons as modified above further teaches the counting the lighting duration of the lamp of N days before performing the counting, further comprising: 
controlling the adaptive power supply of the lamp to turn on or turn off according to brightness of an ambient light around the lamp (page 8, 3rd paragraph, “the control unit 16 controls operation of the lamp unit is determined in part by a sensor 17 comprising a photocell which is responsive to ambient light” and FIG. 2a and page 9, 3rd paragraph, “a PWM switching unit 23 to apply the full battery voltage to the lamp unit 12, commencing at the five day average time at which the sensor has detected a dusk condition. This is shown by the graph of Figure 2a”, FIG. 2a shows lamp on and off in different hours of day).

Regarding claim 4, Simmons as modified above further teaches the counting the lighting duration of the lamp of N days before performing the counting, specifically comprises: 
recording a turning on time and a turning off time of the adaptive power supply of the lamp (FIG. 2a, 2b and page 8, 4th paragraph “The control unit includes a data store 20 which receives the signals from the sensor and stores time and interval information relating to the time interval between successive dusk and dawn signals from the sensor 17”); 
calculating the lighting duration according to the turning on time and the turning off time (page 8, 4th paragraph, “the data store stores and daily updates dusk and dawn times and dusk to dawn interval information for the immediately preceding five days”); and 
counting the lighting duration of N days before performing the counting (page 8, 4th paragraph “The control unit includes a data store 20 which receives the signals from the sensor and stores time and interval information relating to the time interval between successive dusk and dawn signals from the sensor 17. In this embodiment the data store stores and daily updates dusk and dawn times and dusk to dawn interval information for the immediately preceding five days”).

Regarding claim 5, Simmons as modified above further teaches controlling the adaptive power supply of the lamp to be turned on or to be turned off according to the to-be-executed dimming program (page 8, 3rd paragraph, “the control unit 16 controls operation of the lamp unit is determined in part by a sensor 17 comprising a photocell which is responsive to ambient light” and FIG. 2a and page 9, 3rd paragraph, “a PWM switching unit 23 to apply the full battery voltage to the lamp unit 12, commencing at the five day average time at which the sensor has detected a dusk condition. This is shown by the graph of Figure 2a”, FIG. 2a shows lamp on and off in different hours of day).

Regarding claim 7, Simmons teaches a lamp (FIG. 1, lighting system, 10) , comprising: a lamp body (FIG. 1, 12 and page 7, 6th paragraph, “an LED lamp unit 12 which comprises a cluster of LED lights”, a counting module (FIG. 1, 20), a matching module (FIG. 1, 21) , an adaptive power supply (FIG. 1, 23), and a controller (FIG. 1, 16); 
the controller is electrically connected to the matching module and the adaptive power supply (FIG. 1), and the counting module is electrically connected to the matching module (FIG. 1); 
the counting module is configured to count a lighting duration of a lamp of N days before performing the counting, wherein N is an integer greater than 1 and less than 11 (page 8, 4th paragraph “The control unit includes a data store 20 which receives the signals from the sensor and stores time and interval information relating to the time interval between successive dusk and dawn signals from the sensor 17. In this embodiment the data store stores and daily updates dusk and dawn times and dusk to dawn interval information for the immediately preceding five days”, here N=5, which is an integer greater than 1 and less than 11); 
the matching module is configured to match a to-be-executed dimming program from preset multiple dimming programs of the lamp according to a counting result(page 8, 5th paragraph, “a reference time store 22 information related to a pre-selected time interval, in this example eight hours, at which the illumination unit 12 is to be controlled to provide a full, maximum level of illumination” and page 9, 2nd paragraph “The comparator 21 is operable to compare the average time interval information from the data store 20 with the pre-selected interval as stored in the reference time store 22”); and
the controller is configured to control an adaptive power supply of the lamp to switch to the to-be-executed dimming program (FIG. 2 and page 9, 3rd paragraph “the preceding five days is less than eight hours the comparator functions to operate a PWM switching unit 23 to apply the full battery voltage to the lamp unit 12” and 4th paragraph “Subsequently the comparator instructs the switching unit to reduce the rate of supply of electrical energy to the lamp unit such that it operates at a fifty percent light intensity, and then to revert to the full intensity for a final period, also of one half of the excess, following that intermediate reduced level period”).

	Simmons does not specifically disclose the counting module, the matching module, the adaptive power supply and the controller are arranged inside the lamp body; adjust a color temperature of the lamp and brightness of different lighting periods of each day according to the to-be-executed dimming program
	Mitchell teaches the counting module, the matching module, the adaptive power supply and the controller are arranged inside the lamp body (FIG. 4 shows component controller 16, sensor 32, timer 38, power regulator (driver) 28 arranged inside a streetlight luminaire 10); (paragraphs [0031], “LED 14 may be configured to emit light at different suitable correlated color temperatures” and paragraph [0043], “Controller 16 may factor in differences in intensity between white and amber light, for example to compensate for the fact that amber light is produced at a relatively lower light output than white light when operating at the same nominal current”), wherein the color temperature is adjusted seasonally (paragraph [0044], “The transition mode may comprise a morning transition mode. The morning transition mode may occur at a suitable period in the morning, for example between midnight and 9am, or other periods such as between 5am and noon, in some cases varying depending on latitude and/or time of year. The morning transition mode may occur during dawn twilight, for example dawn civil twilight or dawn nautical twilight. The morning transition mode may span multiple phases of twilight, for example civil, nautical and astronomical twilight”).
	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons in view of Mitchell to incorporate integrating different components inside the lamp body for best performance, compact and cost effective design and to incorporate adjusting a color temperature of the lamp and brightness for advantage of avoiding damage to eyes, cataracts, epilepsy, shadowing (Mitchell, paragraph [0031]).

Regarding claim 8, Simmons as modified above further teaches the matching module comprises a first calculating unit (FIG. 1, 22) and a matching unit (FIG. 1, comparator 21); 
the first calculating unit is configured to obtain an average lighting duration by weighting average the lighting duration of the N days before performing the counting (page 8, 4th paragraph “the data store stores and daily updates dusk and dawn times and dusk to dawn interval information for the immediately preceding five days”); and 
the matching unit is configured to match the to-be-executed dimming program according to a standard lighting duration interval in which the average lighting duration is located, wherein each of the multiple dimming programs corresponds to a standard lighting duration interval (page 8, 4th paragraph to page 9, 1st paragraph).

Regarding claim 9, Simmons as modified above further teaches a photosensitive sensor (FIG. 1, 7), wherein the photosensitive sensor is arranged on the lamp body and is electrically connected to the controller (FIG. 1), and the photosensitive sensor is configured to obtain brightness of an ambient light around the lamp (page 8, 3rd paragraph, “a sensor 17 comprising a photocell which is responsive to ambient light”) and the controller is further configured to control the adaptive power supply of the lamp to turn on or turn off according to the brightness of an ambient light around the lamp (page 8, 3rd paragraph, “the control unit 16 controls operation of the lamp unit is determined in part by a sensor 17 comprising a photocell which is responsive to ambient light” and FIG. 2a and page 9, 3rd paragraph, “a PWM switching unit 23 to apply the full battery voltage to the lamp unit 12, commencing at the five day average time at which the sensor has detected a dusk condition. This is shown by the graph of Figure 2a”, FIG. 2a shows lamp on and off in different hours of day).

Regarding claim 10, Simmons as modified above further teaches the counting module comprises a timer (page 3, line 1, “a time comparator unit”) , a second calculating unit (page 3, 1st paragraph, “a time comparator unit to compare stored time information from the data store with the reference time interval”),, and the counting unit; wherein, the timer is configured to record a turning on time and a turning off time of the adaptive power supply of the lamp; the second calculating unit is configured to calculate the lighting duration according to the turning on time and the turning off time  (Simmons, page 8, 4th paragraph, “the data store stores and daily updates dusk and dawn times and dusk to dawn interval information for the immediately preceding five days”); and the counting unit is configured to count the lighting duration of N days before performing the counting (page 8, 4th paragraph “The control unit includes a data store 20 which receives the signals from the sensor and stores time and interval information relating to the time interval between successive dusk and dawn signals from the sensor 17. In this embodiment the data store stores and daily updates dusk and dawn times and dusk to dawn interval information for the immediately preceding five days”).

Regarding claim 11, Simmons as modified above further teaches the controller is further configured to control the adaptive power supply of the lamp to be turned on or to be turned off according to the to-be-executed dimming program (page 8, 3rd paragraph, “the control unit 16 controls operation of the lamp unit is determined in part by a sensor 17 comprising a photocell which is responsive to ambient light” and FIG. 2a and page 9, 3rd paragraph, “a PWM switching unit 23 to apply the full battery voltage to the lamp unit 12, commencing at the five day average time at which the sensor has detected a dusk condition. This is shown by the graph of Figure 2a”, FIG. 2a shows lamp on and off in different hours of day).

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.

Regarding amended claims 1 and 7, Applicant argues that “, the cited references at least fail to disclose or suggest the following feature of claim 1: a) the color temperature is adjusted seasonally.”.

Examiner respectfully disagrees. As the feature in question is taught by Mitchell, see paragraph [0044], color temperature is adjusted periodically depending on time of day as well as depending on latitude and/or time of year which implies seasonally.

Rejection of claims 2-5 and 8-11 and are sustained as depend from rejected base claims 1 and 7 for above mentioned reason. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                 
 
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831